WOODS, Circuit Judge
(dissenting). I am unable to agree that the District Judge should have directed the jury to acquit the defendant Chicco for lack of evidence.
First. It is significant that neither in the assignments of error nor in the argument did the learned counsel contend that the evidence actually admitted did not make a case for the jury on the issue of the guilt of -Chicco as well as the other defendants. As appears from the twenty-fifth assignment of error and the argument, the contention in the District Court and in this court was that incompetent evidence was admitted, that it should have been struck out, and that without this alleged incompetent evidence the remaining evidence was not sufficient to support a verdict of conviction. The holding of this court that the motion to exclude the evidence was properly refused leaves no basis in the assignments of error for a reversal on the ground that a verdict of acquittal should have been directed.
Second. This court cannot set aside a verdict because in its opinion the evidence is not convincing of guilt beyond a reasonable doubt. If there is any competent evidence reasonably tending to prove guilt, the trial judge should submit the case to the jury; the issue of reasonable doubt is for the jury alone. Hays v. United States, 231 Fed. 106, 145 C. C. A. 294; Humes v. United States, 170 U. S. 210, 212, 18 Sup. Ct. 602, 42 L. Ed. 1011; Burton v. United States, 202 U. S. 344, 373, 26 Sup. Ct. 688, 50 L. Ed. 1057, 6 Ann. Cas. 362. There was no motion for a new trial; and, even if there had been, the refusal to grant such a motion made on the ground of insufficiency of evidence cannot be assigned as error.
Third. The record, as it appears to me, does not bear out the finding of the majority that the three papers found on the premises constitute the only evidence against Chicco. Appellate courts should exercise great caution in setting aside convictions for lack of evidence. The drama of the trial cannot be re-enacted in the appellate court. Evidence which appears light here may have been made truly weighty by its setting. The manner of the defendant and his witnesses, their silence or their denials in connection with other circumstances, may *439be as convincing as positive testimony. The tangible and undisputed evidence against Chicco seems to me amply sufficient to support the verdict.
Numbers 83, 83%, 85, and 85% Market street, Charleston, S. C., belong to the father of the defendant Chicco. They were separate, in that they had separate entrances from the street, but they had been used together as one establishment by the elder Chicco as a delicatessen shop and a place for the sale of liquor. Iri 1920 No. 83% was used by defendant Chicco as a place of business. It was raided while in his possession, and a large quantity of bitters belonging to him was seized as intoxicating liquor and shipped back to the manufacturer. On September 7, 1921, prohibition officers with a search warrant for 85% searched 83, 83%, 85, and 85%. They found concealed in the wall between 83% and 85 six quarts, thirty-eight pints, and sixty-three half pints of whisky. The keys of 85 were demanded and received of Hills, a negro tenant occupying No. 85%. Upon discovery of the liquor, Hills asserted that he was the sole owner. Chicco himself was absent, but repair work under his direction was in progress, and the officers testified that this work was going on in the room where the liquor was found. In No. 85%, occupied by Hills who claimed the whisky, were found papers belonging to Chicco. One was a postal card dated September 5, 1921, addressed to Chicco at 83% Market street; another a lumber bill against him, dated September 7, 1921, addressed to him at 85 Market street; and the third a receipt book of “Cypress Camp W. O. W.,” in which his address was given as 85% Market street. Chicco denied all knowledge of the postal card and the lumber bill, but admitted that the receipt book was his and kept by him. It was for conducting a liquor business at 85% that he had been convicted with Hills about six years before. The officers testified that they had seen Chicco at the place where the liquor was found both befor.e and since the raid, and that it was generally known as a place of Chicco, the defendant. Chicco failed to make any explanation of the presence of his business papers at 85%. All this tended to prove that Hills’ claim to be running an independent business was pretentious, and that Chicco had a part in the business at 85% and in the concealed liquor.
It seems clear to me that this was enough evidence to make the guilt of Chicco an issue of fact for the jury. I think the judgment should be affirmed.